NUMBER 13-02-525-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI – EDINBURG
                                                                                                                      
ORALIA FLORES, ET AL.,                                                         Appellants,
v.
HAROLD RANDECKER, M.D., ET AL.,                                       Appellees.
                                                                                                    

On appeal from the 197th District Court
of Cameron County, Texas.
                                                                                                                                            
          


M E M O R A N D U M  O P I N I O N

     Before Chief Justice Valdez and Justices Rodriguez and Castillo
                                       Opinion Per Curiam
         This appeal arises from a malpractice case against Dr. Harold Randecker and
Tenet Healthcare Ltd., d/b/a Brownsville Medical Center, filed in the 197th Judicial
District Court of Cameron County.  The Honorable Robert Barnes, assigned to preside
as visiting judge for the Honorable Migdalia Lopez, dismissed the case.  Appellants,
Oralia Flores, Individually and as Representative of the Estate of Delfino Flores, and
Yolanda Flores, Individually and as Representative of the Estate of Adela Bermudes,
filed the instant appeal.  
         Subsequently, however, the Honorable Benjamin Euresti granted appellants’
motion to set aside the order of dismissal.  Tenet Healthcare Ltd. filed a petition for
writ of mandamus complaining that Judge Euresti’s order was void.  This Court denied
the petition for writ of mandamus on grounds that the assignment order did not
preclude Judge Lopez or Judge Euresti from ruling on the motion to vacate the
dismissal order and the motion for severance.  See In re Tenet Healthcare, Ltd., d/b/a
Brownsville Medical Ctr., 104 S.W.3d 692 (Tex. App.–Corpus Christi 2003, orig.
proceeding).  
         Appellants have moved to dismiss this appeal for lack of jurisdiction.  Generally,
appeals are allowed only from final orders or judgments.  Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).  In the instant case, because there is a valid order
in the trial court setting aside the order of dismissal, there is no final appealable
judgment.  Accordingly, we grant appellant’s motion and dismiss this appeal for want
of jurisdiction.  See id.
          
                                                                        Per Curiam


Opinion delivered and filed this 
the 4th day of March, 2004.